AO 240A (Rev. 01109) Order to Proceed Without Prepaying Fees or Costs
,...:::;=======================================
                                      UNITED STATES DISTRICT COURT
                                                                   forthe
                                                      Eastern District of North Carolina

-<ene Koomson, 1na1v1aua11y, ana as AUMINI~ 1KA1 KIX or tne
               F!=lTATFAF VFI VFT I FF FAATF
                                                                        )
                              Plaintiff                                 )
                                 v.                                     )   Civil Action No.   4: l C\- ~\/ ~ 41 ... H
LLC d/b/a Sava Senior Care, LLC d/b/a McGregor Down                     )
                             Defendant                                  )

                             ORDER TO PROCEED WITHOUT PREPAYING FEES OR COSTS

            IT IS ORDERED: The plaintiff's application under 28 U.S.C. § 1915 to proceed without prepaying fees or
costs is:

0 Granted:

            The clerk is ordered to file the complaint and issue a summons. The United States marshal is ordered to serve
            the summons with a copy of the complaint and this order on the defendant(s). The United States will advance
            the costs of service. Prisoner plaintiffs are responsible for full payment of the filing fee.

0 Granted Conditionally:

            The clerk is ordered to file the complaint. Upon receipt of the completed summons and USM-285 form for each
            defendant, the clerk will issue a summons. If the completed summons and USM-285 forms are not submitted as
            directed, the complaint may be dismissed. The United States marshal is ordered to serve the completed summons
            with a copy of the complaint and this order on the defendant(s). The United States will advance the costs of
            service. Prisoner plaintiffs are responsible for full payment of the filing fee.

0 Denied:

            This application is denied for these reasons:




Date:
                                                                                                 Judge 's signature



                                                                                               Printed name and title




                       Case 4:19-cv-00047-H Document 1-1 Filed 04/04/19 Page 1 of 1
